Case 1:19-cv-01946-WJM-MEH Document 66-3 Filed 11/12/19 USDC Colorado Page 1 of 7




                  Exhibit 2
Case 1:19-cv-01946-WJM-MEH Document 66-3 Filed 11/12/19 USDC Colorado Page 2 of 7




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO


   Civil Action No. 1:19-cv-01946-WJM-MEH


   LISA COWLES,

   Plaintiff,

   v.

   BONSAI DESIGN LLC, et al.

   Defendants.


        DEFENDANTS THE VAIL CORPORATION, VAIL RESORT MANAGEMENT
             COMPANY, AND VAIL RESORTS, INC.’S OBJECTIONS AND
           RESPONSES TO PLAINTIFF’S FIRST SET OF INTERROGATORIES


           Defendants The Vail Corporation, Vail Resorts Management Company, and Vail Resorts,

   Inc. (collectively, “Vail”) hereby serves its Objections and Responses (each a “Response” and,

   collectively, the “Responses”) to Plaintiff Lisa Cowles (“Plaintiff”) October 7, 2019 “First Set of

   Interrogatories” (each an “Interrogatory” and, collectively, the “Interrogatories”) as follows:

                                  VAIL’S GENERAL OBJECTIONS

           Vail generally objects to the Interrogatories to the extent they seek to impose any

   obligation or restriction on Vail that is in addition to, contradictory to, or not required by the

   Federal Rules of Civil Procedure, the Court’s Orders in this case, and all other applicable law.

   Vail further states that all documents produced contemporaneously with these Responses are

   subject to the forthcoming Protective Order, as stipulated to between all parties in this action,

   and as approved by the Court. Vail objects to any violation of the Protective Order with respect

   to any documents produced in accordance with these Responses or otherwise in this matter.
Case 1:19-cv-01946-WJM-MEH Document 66-3 Filed 11/12/19 USDC Colorado Page 3 of 7




          Interrogatory 10 [Interrogatory 20]: Do you contend that any non-party to this action
          is responsible for causing the subject incident or for causing Plaintiff’s injuries and
          damages? [Interrogatory 21] If so, please identify all facts supporting such contention,
          [Interrogatory 22] all individuals with personal knowledge of those facts, and
          [Interrogatory 23] all documents memorializing such facts.

   OBJECTION: Vail incorporates by reference its General Objections, Objections to “General

   Instructions,” and Objections to Interrogatory 9, above.

          Without waiving the foregoing objections, Vail responds to Interrogatory 10 as follows:

   RESPONSE: Upon information and belief, “TruBlue LLC, d/b/a Head Rush Technologies”

   has been joined as a non-party at fault in this action and may therefore share in the

   responsibility attributed to Bonsai in Vail’s Response to Interrogatory 9, which Response is

   incorporated herein by reference.

          Interrogatory 11 [Interrogatory 24]: Please identify any allegation or claim of injury
          in relation to any zip-lining course, adventure course, or similar attraction owned or
          operated by you or by other any Vail entity at any time from five years prior to the
          accident to the present, including the date(s) and location(s) of any such incidents and
          the name(s) and address(es) of the claimant(s).

   OBJECTION: Vail incorporates by reference its General Objections and Objections to

   “General Instructions.”

          Vail objects to Interrogatory 11 as overly broad. Pursuant to an agreement reached in

   a November 1, 2019, telephone conference between undersigned counsel and counsel for

   Plaintiff, Vail responds to this Interrogatory 11 only to the extent it seeks information

   concerning any formal claims or lawsuits made against Vail that involve a Vail-owned zipline

   and that occurred between July 7, 2012, and the present.

          Vail further objects to Interrogatory 11 to the extent it seeks any privileged information,

   including information protected by the attorney-client privilege, work-product doctrine, or any

   other privilege, doctrine, protection, or immunity.

                                                    11
Case 1:19-cv-01946-WJM-MEH Document 66-3 Filed 11/12/19 USDC Colorado Page 4 of 7




          Without waiving the foregoing objections, Vail responds to Interrogatory 11 as follows:

   RESPONSE:

     Claimant Name                             Address                       Date of       Location
                                                                            Incident
    Bjornstad, Connie    PO Box 497 Okoboji, IA 51355                     8/19/2013      Vail
    Murphy, Beverly      441 Buck Island RD K6 W. Yarmouth, MA            4/20/2014      Breckenridge
                         02673
    Whalen, Glenn        18420 Rachel DR. Makena, IL 60448                4/20/2014      Breckenridge
    Whalen, Nicole       18420 Rachel DR. Makena, IL 60448                4/20/2014      Breckenridge
    Szymanski,           14750 East 40th Ave. Denver, CO 80239            6/26/2014      Breckenridge
    Patrick
    Beaudette, Danae     7545 E Park Blvd Eveleth, MN 55734               8/14/2014      Breckenridge
    Namin, Maheen        2721 Longleaf Rd. Panama City, FL 32405          8/17/2014      Vail
    Jubela, Helen Joan   40 Lispenard ST. #3R New York, NY 10013          8/17/2014      Breckenridge

    Adams, Paul          1727 N Kensington DR Farmington, UT 84025 7/4/2016              Park City

    Mijares, Miriana     Privada Rosaleda 90D Mexico City, Mexico         6/24/2017      Vail
                         11950
    Stone, Steve         1140 Whiteney Ranch Pkwy #421 Rockland,          7/5/2017       Park City
                         CA 95762
    Cowles, Lisa         2080 Greenleaf RD DePere, WI 54115               7/7/2017       Vail
    DeBont, Carla        212 Calle De Sereno Encinitas, CA 92024          7/26/2017      Heavenly

    Mash, Elann          946 Vallejo ST San Francisco, CA 94133           8/4/2018       Heavenly
    Towne, Sarah         40 Sunset View RD Deer Park, IL 60010            7/27/2019      Heavenly


          Interrogatory 12 [Interrogatory 25]: Please identify the dates of operation and
          number of guests of the Game Creek zipline course during the calendar year 2017.

   RESPONSE: The Zipline was open June 9 through July 7, 2017; September 22 through

   September 24, 2017; and September 29 through October 1, 2017. The total number of Zipline

   guests during this time period was 1,067.




                                                   12
Case 1:19-cv-01946-WJM-MEH Document 66-3 Filed 11/12/19 USDC Colorado Page 5 of 7




          Interrogatory 13 [Interrogatory 26]: Please identify all individuals employed by or
          acting on behalf of Vail who communicated with the Plaintiff or her husband at any
          time following the subject accident, as well as such individuals’ dates of employment
          by you and their official titles on the date of the incident and at present.

   RESPONSE: Matthew Burnett, Claims Manager, who at all relevant times was employed by

   Vail’s Legal Department and was acting at the specific direction and control of Vail’s legal

   counsel.

          Respectfully submitted this 6th day of November, 2019.


                                               s/ Alison K. Toivola___________
                                               Samuel N. Shapiro, No. 44459
                                               Alison K. Toivola, No. 48858
                                               Legal Department
                                               Vail Resorts Management Company
                                               390 Interlocken Crescent
                                               Broomfield, CO 80021
                                               Phone:         (303)404-1895
                                               E-mail:        sshapiro@vailresorts.com
                                               E-mail:        aktoivola@vailresorts.com

                                               Attorneys for Vail




                                                 13
Case 1:19-cv-01946-WJM-MEH Document 66-3 Filed 11/12/19 USDC Colorado Page 6 of 7




                                      14
Case 1:19-cv-01946-WJM-MEH Document 66-3 Filed 11/12/19 USDC Colorado Page 7 of 7




                                   CERTIFICATE OF SERVICE

   I hereby certify that on this 6th day of November, 2019, a true and correct copy of the foregoing
   DEFENDANTS THE VAIL CORPORATION, VAIL RESORT MANAGEMENT
   COMPANY, AND VAIL RESORTS, INC.’S OBJECTIONS AND RESPONSES TO
   PLAINTIFF’S FIRST SET OF INTERROGATORIES was served electronically on the
   following counsel of record:

      Paul J. Komyatte
      David P. Mason
      The Komyatte Law Firm LLC
      1536 Cole Blvd., Bldg. 4, Suite 300
      Lakewood, CO 80401
      E-mail: paul@komyattelawfirm.com
      E-mail: dave@komyattelawfirm.com

      Attorneys for Plaintiffs

      Jennifer Arnett
      Christopher Ash
      Sanitas Law Group LLC
      1221 Pearl Street
      Boulder, CO 80302
      E-mail:    jennifer@sanitaslaw.com
      E-mail:    chris@sanitaslaw.com

      Attorneys for Bonsai




                                        s/ Kayla Hall
                                        Kayla Hall




                                                  15
